Citation Nr: 9911248	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-47 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tarsal tunnel syndrome, with recurrent ankle sprains and 
ganglion of the left ankle.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus with hammer toe deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in October 1992 the RO, inter alia, 
granted service connection for the residuals of recurrent 
left ankle sprain, assigned a 10 percent disability rating, 
and mild bilateral pes planus, with hammertoe deformities, 
assigned a 0 percent disability rating, and denied service 
connection for left ankle ganglion cysts.

In a May 1993 rating decision, the RO granted service 
connection for tarsal tunnel syndrome and the residuals of 
left ankle ganglion cysts, and combined the disorders with 
the service-connected residuals of recurrent left ankle 
sprain.  A 10 percent disability rating for the combined left 
ankle disorders was assigned.

In February 1994 the RO granted entitlement to a temporary 
total rating and continued a 10 percent for tarsal tunnel 
syndrome with the residuals of left ankle ganglion cysts and 
recurrent left ankle sprain.  Subsequently, the veteran 
expressed disagreement with the assigned 10 percent rating, 
but did not perfect an appeal at that time.

The Board notes that in March 1997 the RO granted the 
veteran's claim for entitlement to service connection for 
degenerative joint disease of the cervical spine, and, 
therefore, the matter which had been developed for appellate 
review is resolved.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997).  The Board also notes that in 
November 1998 the veteran withdrew an appeal as to the issue 
of entitlement to an increased rating for degenerative joint 
disease of the thoracolumbar spine.  Therefore, the Board 
finds the issues issued on the title page of this decision 
are the only matters presently on appeal.

In addition, the Board notes that the veteran raised the 
issue of entitlement to service connection for right hand 
arthritis at a personal hearing in January 1997.  This matter 
is referred to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The symptoms and manifestations related to the veteran's 
residuals of recurrent left ankle ganglion and postoperative 
scar are separate and distinct from his other left ankle 
disorders.

3.  Medical evidence demonstrates that the veteran 
experiences recurrent left ankle ganglion and that he has a 
tender 10 cm hockey stick scar about the left medial 
malleolus.

4.  Medical evidence demonstrates that the veteran's left 
ankle limitation of motion is no more than moderately 
disabling, including with pain on use, and no evidence of 
marked limitation of motion or severe incomplete paralysis.

5.  Medical evidence demonstrates that the veteran's 
bilateral pes planus is manifested by moderate symptoms, with 
no evidence of unusual calluses on the feet of toes.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for the 
veteran's residuals of recurrent left ankle ganglion and 
postoperative scar have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805, 7819 (1998).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's tarsal tunnel syndrome, with recurrent ankle 
sprains, have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5271, 8525 
(1998).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's bilateral pes planus, with hammer toe deformity, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5276, 5282 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating Claims

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or manifestations.  See Evans 
v. Brown, 9 Vet. App. 273, 281 (1996); Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

Left Ankle Disorders
Factual Background

Service medical records show that the veteran was treated for 
a left ankle sprain in February and March 1986.  The examiner 
noted the veteran exacerbated the earlier sprain and that the 
disorder had become chronic.  Records dated in February 1989 
included diagnoses of medial calcaneal branch neuritis and 
possible heel spur syndrome.  In an April 1989 report of 
medical history the veteran reported foot trouble, which the 
examiner related to chronic twisted ankles and flat feet.  
The veteran's April 1989 separation examination revealed a 
normal clinical evaluation of the feet.

Private medical records dated in March 1992 noted the 
veteran's symptoms were suggestive of tarsal tunnel syndrome.  
Subsequent reports confirmed the diagnosis of left tarsal 
tunnel syndrome.  A May 1992 report noted the veteran's 
tarsal tunnel area was aggravated by his pes plano-valgus 
foot structure.  

VA orthopedic examination in August 1992 included diagnoses 
of left ankle ganglion.  The examiner noted a ganglion to the 
posterior medial aspect of the left ankle.  

An April 1993 private medical opinion noted nerve conduction 
studies and electromyography (EMG) studies revealed left 
tarsal tunnel syndrome.  It was also noted that the veteran 
had undergone neurolysis of the tibial nerve to the left foot 
in March 1993, at which time multiple ganglion cysts were 
removed.  A March 1993 surgical pathology report included a 
diagnosis of ganglion cysts from the left tibial nerve area.


During VA examination in June 1993, the veteran reported a 
history of significant pain and discomfort in the tarsal 
tunnel region of the left foot.  The examiner noted a 7 
centimeter (cm) curvilinear postoperative scar to the medial 
aspect of the left ankle which was well healed but not fully 
mature.  There was no evidence of swelling or deformity.  
Left ankle range of motion studies revealed plantar flexion 
to 59 degrees, extension to 4 degrees, inversion to 45 
degrees and eversion to 20 degrees.  

There was a positive Tinel's sign over the mid postoperative 
scar region which radiated distally along the tarsal tunnel.  
X-ray examination revealed normal ankles, bilaterally.  The 
diagnoses included postoperative left compression tarsal 
tunnel syndrome, postoperative residuals of left ankle and 
foot ganglion and residuals of left ankle sprain.  It was 
noted the veteran used custom foot orthotics, bilaterally.

Private medical records dated in October 1994 show the 
veteran complained of soft tissue masses over the left tarsal 
tunnel region.  The examiner noted multiple firm, movable 
soft tissue growths to the medial aspect of the left heel in 
the region of the tarsal tunnel.  There was evidence of 
discomfort with palpation.  The examiner noted that 
aspiration of the cyst revealed a substance consistent with 
ganglion.  

VA outpatient treatment records dated in December 1995 show 
the veteran underwent aspiration of several ganglion cysts at 
the left medial ankle/subtalar joint.  Subsequent reports 
noted complaint and treatment for recurrent ganglion cysts to 
the left ankle.

VA examination in July 1996 noted the veteran's left ankle 
ganglion cyst had recurred in an area which would cause him 
discomfort and possibly blistering.  The diagnoses included 
history of left tarsal tunnel syndrome with 11/2 inch ganglion 
cyst at shoe top level.  X-ray examination of the left ankle 
revealed no evidence of acute bony disease.

An October 1996 private medical opinion noted the veteran had 
recurring ganglions which had been drained on numerous 
occasions.  It was noted that surgery would probably be 
required to excise the multiple ganglions in the region, and 
that it was believed a higher disability rating was 
warranted.

At a personal hearing, the veteran testified that ganglion 
cysts had been removed several times, approximately 8 or 9 
times within the previous year, that the disorder required 
that he wear special shoes, and that he could not run or 
engage in any type of strenuous activity.  Transcript, p. 5 
(January 1997).  He stated that he experienced stiffness and 
burning sensation to the ankle after walking during the day, 
and that his employment opportunities were diminished because 
of the disorder.  Tr., pp. 6-7.  

VA examination in March 1998 included diagnoses of ganglion 
cyst of the left ankle, recurrent left ankle sprains and 
neurolysis of the tibial nerve of the left foot.  The veteran 
reported his employment required he stand about half of the 
time, and that he experienced burning foot pain after 
standing for prolonged periods.  The examiner noted a 10 cm 
healed hockey stick scar around the medial malleolus, with 
some tenderness.  Range of motion studies of the left ankle 
revealed plantar flexion to 50 degrees, dorsiflexion to 10 
degrees, inversion to 15 degrees and eversion to 22 degrees.

Criteria & Analysis
Separate Skin/Scar Evaluation

Initially, the record reflects the veteran's left ankle 
disorder is presently rated 10 percent disabling for tarsal 
tunnel syndrome with recurrent ankle sprains and left ankle 
ganglion under diagnostic codes 5271 and 8525.  The Board 
finds, however, that a separate rating is also warranted for 
the residuals of the veteran's recurrent left ankle ganglion 
and postoperative scar.  The symptoms and manifestations 
related to the veteran's residuals of recurrent left ankle 
ganglion and postoperative scar are separate and distinct 
from his other left ankle disorders.



The Rating Schedule provides that benign new skin growths 
should be rated as scars or disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (1998).  A compensable (10 
percent) rating is warranted for superficial scars when there 
is evidence of tenderness and pain on objective demonstration 
or limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1998).  

Medical evidence demonstrates that the veteran experiences 
recurrent left ankle ganglion and that he has a tender 10 cm 
hockey stick scar about the left medial malleolus.  The 
evidence also demonstrates that the disorder interferes with 
his ability to wear normal footwear.  The Board, therefore, 
finds that a separate 10 percent rating is warranted.

Neurologic/Orthopedic Manifestations

As to the neurologic and orthopedic aspects of the veteran's 
left ankle disorder, the Board notes that separate ratings 
for these manifestations are prohibited.  See 38 C.F.R. 
§ 4.14.  The disability is primarily neurologic in nature, 
however, the veteran is entitled to the highest disability 
evaluation available.

The Rating Schedule provides a compensable rating for 
disability of the posterior tibial nerve when there is 
evidence of mild or moderate incomplete paralysis (10 
percent), severe incomplete paralysis (20 percent), or 
complete paralysis of all the muscles of the sole of the foot 
(30 percent).  See 38 C.F.R. § 4.124, Diagnostic Code 8525.  
Although the medical evidence of record includes a June 1993 
VA examination finding of a positive Tinel's sign, the 
evidence is not indicative of severe incomplete paralysis.  
Therefore, the Board finds that the veteran's neurologic 
manifestations of the left ankle disorder warrant no more 
than a 10 percent disability rating.  



Alternatively, the Rating Schedule provides compensable 
ratings for limited ankle motion which is moderate (10 
percent), or marked (20 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1998).  Normal ankle dorsiflexion is 
from 0 to 20 degrees, and normal plantar flexion is from 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II (1998).  The Board 
notes that medical evidence shows the veteran has normal 
plantar flexion, but that dorsiflexion is limited to 10 
degrees.  The Board finds, based upon a review of the 
complete record, that the veteran's left ankle limitation of 
motion is no more than moderate, and that a higher rating 
under these criteria is not warranted.

With respect to the veteran's complaints of pain, the Board 
notes that the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 
and 4.45 (1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Lay persons 
may provide evidence of visible, obvious symptoms.  See Dean 
v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, VA regulations require that 
a finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the Board finds the preponderance of the 
evidence is against an increased evaluation based on 
functional loss due to pain on use or due to flare-ups.  It 
is significant to note that the current evaluation is 
consistent with a moderate loss of function, and that the 
veteran is also receiving compensation for pain and 
discomfort associated with his service-connected bilateral 
pes planus and residuals of recurrent left ankle ganglion and 
postoperative scar.  In the absence of objective pathology to 
support complaints of greater pain and dysfunction, the Board 
must conclude that a higher rating based upon functional loss 
due to pain on use or due to flare-ups is not warranted.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  The record reflects the RO considered 
this matter and declined to refer the case for an 
extraschedular rating.  

The Board also finds that the regular schedular standards 
applied in this case adequately describe and provide for the 
veteran's disability level.  The veteran does not allege, and 
there is no persuasive evidence of, any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these disorders, that would take the case outside the norm so 
as to warrant extraschedular ratings. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign additional higher or separate ratings. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a higher rating as to the neurologic and 
orthopedic manifestations of the veteran's left ankle 
disorder. 

Pes Planus Disorders
Factual Background

Service medical records include a November 1984 enlistment 
examination which revealed asymptomatic pes planus.  



In an April 1989 report of medical history the veteran 
reported foot trouble, which the examiner related to chronic 
twisted ankles and flat feet.  The veteran's April 1989 
separation examination revealed a normal clinical evaluation 
of the feet.

Private medical records dated in March 1992 included a 
diagnosis of bilateral flat foot deformity.  

VA orthopedic examination in August 1992 included diagnoses 
of mild bilateral pes planus and mild bilateral hammertoes.  
The veteran noted he had used orthotic inserts without 
benefit.

VA examination in July 1996 included diagnoses of bilateral 
mild pes planus and hammertoes.

At his personal hearing in January 1997, the veteran 
testified that his hammertoe disorder made it difficult to 
wear socks and shoes, and that he experienced calluses and 
swelling to the left foot with occasional pain on walking.  
Tr., p. 7.  He stated that his left foot hammertoe disorder 
was more severe than the right foot and that left foot toe 
motion was limited as compared to the right.  Tr., p. 11.  He 
stated he had a small callus to the bottom of his left foot, 
and that he treated his feet with soaking and special creams.  
Tr., p. 12.

VA examination in March 1998 included diagnoses of bilateral 
pes planus and bilateral hammertoes.  The examiner noted the 
veteran had moderate pes planus, with no unusual calluses to 
the feet or toes, and that he had hammertoes of the second, 
third, fourth and fifth toes on the right, and third, fourth 
and fifth toes on the left.


Criteria & Analysis

The Ratings Schedule provides disability ratings for acquired 
flatfoot which is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances (bilateral 50 percent, unilateral 30 percent); 
severe with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities (bilateral 30 percent, unilateral 
20 percent); moderate with weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis and pain on 
manipulation and use of the feet (bilateral or unilateral 10 
percent); or mild with symptoms relieved by built-up shoe or 
arch support (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1998).

Recent medical evidence demonstrates that the veteran's 
bilateral flat foot disorder is moderate, with no evidence of 
unusual calluses on the feet of toes.  X-ray examinations 
revealed no abnormality.  Therefore, the Board finds that a 
rating higher than 10 percent for bilateral pes planus is not 
warranted.

Alternatively, the Ratings Schedule provides a compensable 
disability rating for unilateral hammertoes when all toes to 
the foot are involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5282 (1998).  While medical evidence demonstrates the 
veteran's hammertoe disorder involves the second, third, 
fourth and fifth toes on the right foot, and the third, 
fourth and fifth toes on the left foot, there is no opinion 
indicating that all of his toes are hammertoes.  Therefore, 
the Board finds that a higher rating under these criteria is 
not warranted.  

The record reflects the RO considered and declined to refer 
the case for an extraschedular rating.  The Board concurs 
that the regular schedular standards applied in this case 
adequately describe and provide for the veteran's disability 
level.  

There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to these 
disorders, that would take the case outside the norm so as to 
warrant extraschedular ratings.  See 38 C.F.R. § 3.321(b).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds the 
preponderance of the evidence is against the claim for a 
higher rating for bilateral pes planus with hammertoes.  See 
Schafrath, 1 Vet. App. 589; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a separate 10 percent rating for recurrent 
ganglion of the left ankle is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for tarsal 
tunnel syndrome, with recurrent ankle sprains, is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus, with hammer toe deformity, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

